 In the Matter of TUCKERDUCK&RUBBERCo.,'INC.andUPHOL-STERERS INTERNATIONAL UNION OF NORTH AMERICA, LOCAL#252,AFFILIATED WITH AMERICAN FEDERATION OF LABORCase No. B-0976.-Decided October 15, 19111Jurisdiction:, household furnishing manufacturing industry.Investigationand Certificationof Representatives:existence of question : stipu-lated ; election necessary.Unit Appropriate for CollectiveBargaining:all maintenance and production em-ployees at all three of the Company's plants, including watchmen, butexcluding supervisory and clerical employees..Mr. J. S. Daily,of Fort Smith, Ark., for the Company.Mr. A. E. Debrucque,of Fort Smith, Ark., andMr. Ed. Conrad,of Houston, Tex., for the A. F. of L..Mr. Ernest k arsh,of New York City,andMr. Davis Spears,ofFort Smith, Ark., for- the C. I. O.Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION .STATEMENT OF THE CASEOn July 19, 1941, Upholsterers International ` Union of NorthAmerica, Local #252, affiliated with American Federation of Labor,herein called the A. F. of L., filed with the Regional Director forthe Fifteenth Region (New Orleans, Loui'sian`a) ,i. petition allegingthat a' question affecting commerce had arisen concerning the repre-sentation of employees of Tucker Duck & Rtibber'Co., Inc., FortSmith, Arkansas, herein called the Company, .;and. requesting aninvestigation and certification of representatives pursuant'to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On August 23, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-36 N. L. R. B., No. 23.132 TUCKER DUCK & RUBBER CO.,' INC.133tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On August 27, 1941, the Regional Director issued a notice of hear-ing, copies of Which .;ere duly served upon the Company, theA. F. of L., and United Furniture Workers of America, Local 1651,affiliated with the Congress of Industrial Organizations, herein calledthe C. I. 0., a labor organization claiming to represent employeesdirectly affected by the investigation..On September 5, 1941, pur-suant to notice, a hearing was held at Fort Smith, Arkansas, beforeCharles A. Kyle, the Trial Examiner duly designated by the ChiefTrial Examiner.The Company, the A. F. of L., and, the C. I. O.were represented and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing, the Trial Examiner made various rulingson 'motions and . on'1obj detions to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On September 30; 1941, after the close of the hearing,the Company, the A. F. of L., ' and the C. I. 0., entered into astipulation setting forth certain facts relating to the business ofthe Company.This stipulation is herewith admitted into evidenceand made a part of the record in these proceedings.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYTucker Duck & Rubber Co., Inc., an Arkansas corporation, isengaged inthe manufactureof folding furniture, cots, stools, chairs,awnings,tents,mops, and mop heads at its three plants in FortSmith, Arkansas, kwhich it operates as two units.The Companynormally employsan averageof 125 persons.During 1940, theCompany purchased raw materials, consisting of steel, wood, yarn,and canvas duck, amounting to $152,935 in value, of which 25 per centwas shipped to the Company from States other than the State ofArkansas.During the same period, the Company sold finishedproducts amounting to approximately $352,152 in value, of whichapproximately 75 per cent was sold out of the State of Arkansas,and shipped into States other than the State of Arkansas.H. THE ORGANIZATIONS INVOLVEDUpholsterers International Union of North America, Local #252,affiliatedwith the American Federation of Labor, is a labor or-ganization . admitting to membership employees of the Company. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Furniture Workers of America, Local 1651, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAll parties stipulated that a question concerning representationhad arisen in that the A. F. of L. and the C. I. O. both claimto represent a majority of the Company's employees within an al-leged appropriate unit.A statement of the Regional Director introduced into evidenceshows that the A. F. of L. represents a substantial number of employeeswithin the alleged appropriate unit.'The C. I. O. did not submit anyproof of membership to the Regional Director. It based its claim ofrepresentation upon a contract dated December 4, 1940, expiring onSeptember 1, 1941, in which it was recognized by the Company as theexclusive representative of the Company's employees within a specifiedbargaining unit.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of. the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties agreed that the appropriate unit shouldconsist of all maintenance and production employees at all three ofthe Company's plants, including watchmen,,but excluding supervisoryand clerical employees.By the terms of the contract between theCompany and the C. I. 0., referred to above, the C. I. O. was recog-nized as the exclusive representative of all production and maintenanceemployees, excluding clerical personnel, superintendents, watchmen,and foremen.The Company took no position as to the desire of theC. I. O. to exclude and the A. F. of L. to include the following em-'The Regional Director reported that the A. F. of L. submitted 46 applications formembership, dated during April, May, and June 1941, all bearing apparently genuineoriginal signatures.The Regional Director reported further that :all 46 signatures arethe names of 46 of the 79 employees in the alleged appropriate unit. TUCKER. DUCK & RUBBER CO., INC.135ployees within the appropriate unit: William F. Ward, Gertie Biggs,Jewel Burgess, John Gallaher, Gus Boehmer, and J. D. Rice.Therecord does not disclose whether these employees were regarded aswithin or without the unit established by the contract between theCompany and the C. I. 0.William F. Wardis listed on the Company's pay roll as assistantshipping clerk.He is supervised in his duties by Claud King, theCompany's head shipping clerk.Ward has some clerical duties re-quiring him to make shipping tags, but he also loads trucks, carries,cots, and drives trucks.When King is absent, Ward acts as the headshipping clerk.Ward spends about 15 to 20 per cent * of his time inclericalwork and the remainder of his time in wrapping, tagging;loading trucks, and taking merchandise to the depot.We find thatWard is not a clerical employee and shall, therefore, include him.Gertie,Biggshas no duties other than making mops, under thesupervision of King, the head shipping clerk. She has no supervisoryauthority.We shall include Biggs in the unit, since it clearly appeargthat she is a production employee.Jewel Burgessis the timekeeper on the second floor of one of the,Company's buildings and also operates an electrical machine cutter..There are two or three electrical cutters usually operated by FloydGentine, Jewel Robison, or Jewel Burgess.There is no dispute as -tothe eligibility of Gentine *and Robison even though Robison acts as a.timekeeper on the, third floor of the same building.Burgess dividesher time equally between her two duties.Under these circumstances,,we shall include Burgess in the unit.John Gallaherisan hourly paid lumber inspector and machineoperator in the mill.When working as a lumber inspector, Gallaherchecks the contents of box cars containing lumber. In this operation,,a crew of men work with him, taking the lumber out of the box cars-and stacking it.He has no supervisory authority over the four menand has nothing to do with the keeping of their time.When so work-ing, Gallaher comes under the jurisdiction of the mill-room foreman.When not engaged in the lumber inspection, Gallaher works in the milloperating various machines.He spends about 50 per cent of his timeon each of the two duties. Gallaher receives 45 cents an hour. Themen working with him in the lumber-inspection work receive an un-specified piece rate.The mill-room foreman receives 63 cents anhour; other supervisory employees are paid about 50 cents an hour;.the majority of the machine operators receive from 42 to 45 cents.an hour.We find that Gallaher is not a 'supervisory employee andshall, therefore, include him *within the appropriate unit.Gus Boehmeris the- Company's machinist and receives 57 cents anhour.He has one helper who receives 42 cents an hour. Boehmer'sduties require him to make repairs throughout the plant and in times 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDof emergencyhe may havean additionalhelper.He may recommenddischarge.He is underthe direct authorityof the superintendent.However, anyforeman maydirect Boehmer to perform specified main-tenance work and the superintendent only determines,in a case ofemergency,which workshallhave precedent.We shallincludeBoehmer, since he is a maintenanceemployee.J. G. Rice,theelectrician in charge of the powerhouse,has one manworking under him.Rice receives 63 cents anhour andhis helper45 cents.Rice has authorityto direct the helper in his duties.Onoccasionsa third personmay be assignedto help the electrician.Wefind thatRice is a maintenance employee and shall,therefore, includeRice in the appropriate unit.We find thatallmaintenance and production employeesat all threeof the Company's plants,including watchmen,but excluding super-visory and clerical employees,constitute a unit appropriate for thepurposes of collective bargaining.We find further that saidunit willinsure to employeesof the Company the fullbenefit oftheir right toself-organization and to collectivebargaining and otherwise willeffectuate the policiesof the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representationwhich has arisencan best be resolved by an election by secret ballot.The parties are in dispute as to the eligibility of certain personson the Company's seniority list to participate in the election.TheC. I. O. desires that these people be allowed to vote.The A. F. of L.and the Company oppose their participation.On April 26, 1941, theCompany andthe C.I.O. entered into a supplemental agreement tothe contract of December 4, 1940, whereby the senioritylist establishedby theDecember 4, 1940,contract was revised.There are approxi-mately 32 persons named on this list who are not presently employedby the Company.The contract provides that any person who is unableto report for work when called shall be removed from the senioritylist.Under these circumstances,we find that any person listed uponthe revised senioritylist dated April26, 1941,who has notdeclinedan offer of employmentby theCompany shall be eligible to vote in theelection.In "accordance with our usualpractice,we shalldirect thatthose eligible to vote in the electionshall be theemployees of theCompany within the appropriate unit whose names appear on the.Company's pay roll for the periodimmediatelypreceding the dateof this Direction of Election,includingthe aforementioned personson the seniority list, subject to such limitations and additions as areset forth in the Direction.Upon the basisof the above findings of fact and upon the entirerecord inthe case, theBoard makes the following: TUCKER DUCK & RUBBER CO., INC.137CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Tucker Duck & Rubber Co.,Inc.,FortSmith, Arkansas,within the meaning of Section 9(c) and Section2 (6) and(7) of the National Labor Relations Act.2.All maintenance and production employees at all three of theCompany's plants,including watchmen, but excluding supervisoryand clerical employees,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theNationalLiborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Tucker Duck & Rubber Co., Inc., Fort Smith, Arkansas, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Fif-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all maintenance and production employeesof the Company at its three plants in Fort Smith, Arkansas, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including persons whose names appear on the re-vised seniority list dated April 26, 1941, who have not declined anoffer of employment by the Company, and employees who were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding, supervisory andclerical employees and employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedby Upholsterers International Union of North America, Local #252,affiliated with the American Federation of Labor, or by United Fur-.nitureWorkers of America, Local 1651, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargaining,,or by neither.MR. GERALD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.